DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on June 30, 2021. 
	Claims 1-3, 6-7, 9-16 and 19-20 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 1-3, 6-7, 9-16 and 19-20  are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
	In response to Applicant’s argument that Honoki describes the full charge capacity becomes lower and lower, and thus, the full capacity Q1 at time point t1 should be smaller than Q2 at time point t2, if t2 is prior to t1 (i.e., Q1 < Q2).  However, as recited in amended independent Claims 1 and 15, the second time (t2) is prior to the first time (t1) and the second measurement value (Q2) at t2 is smaller than the first measurement value (Q1) at t1 if there is a current leakage of the battery (i.e., Q1 > Q2). 

	Furthermore, it is unclear how the prior measurement (second measurement value) would be smaller than a later measurement (first measurement value) when a current leakage exists. If a battery is experiencing current leakage, the current is reduced over time. Therefore, later measured values would be lower if there is current leakage of the battery. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 1, Lines 18-19 and Claim 15, Lines 13-14 recite the limitation “the second time is before the first time and the second measurement value is smaller than the first measurement value”.
	The Specification discloses a second measurement value, taken at a second time before a first time, being smaller than a first measurement value taken at the first time in Fig.14. However, Fig.14 is guided towards a different approach of detecting battery failure (as disclosed in Page 47, Par.216) from the one claimed in Claim 1.
	The Specification discloses calculating a current leakage value based on a difference between a first measurement value and a second measurement value (the approach of detecting battery failure as claimed in Claim 1) in Page 42, Par.190-191 and Fig.8. However, the Specification does not disclose the second measurement value being smaller than the first measurement value when determining a battery failure/leakage based on a difference between the second measurement value and the first measurement value.
Therefore, there is no support on the Specification for the claimed limitation “the second time is before the first time and the second measurement value is smaller than the first measurement value”.

	Claims 2-3, 6-7, 9-11, 16 and 19-20 are also rejected under 112(a) as they inherit the deficiencies of Claims 1 and 15 as identified above.

Allowable Subject Matter
Claims 12-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Ohkawa et al. (2012/0175953) discloses determining a current leakage of a battery based on a first voltage measured at a first time and a second voltage measured at a second time (Par.303-304); Miniamiura et al. (2003/0052646) discloses determining a leakage malfunctioning battery based on a voltage difference (Par.65); and outputting a diagnosis signal representing the leakage malfunction (Par.70); and Tharp (2006/0087287) discloses determining an internal leakage current based on voltage differences (Par.2), fails to teach alone or in combination:
“determine a current leakage of the battery based at least on the first voltage of the battery measured at a first time and the second voltage of the battery measured at a second time, determine a battery control method for resolving the current leakage, and in response to determining the battery control method did not resolve the current leakage, output notification regarding the current leakage to a user”, as disclosed in Claim 12 in combination to all additional elements of the claim. Claims 13-14 depend from claim 12 and are allowable for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stanley et al. (6,545,448) discloses calculating battery leakage .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        December 1, 2021